Boot, J.
The early history of the Home for the Friendless may be found in Society of the Home for the Friendless v. State, 58 Neb. 447. The legislature during its thirty-first session repealed sections 4, 5 and 6 of chapter 35 of the Compiled Statutes of Nebraska, and provided for a state public school for dependent children to be located at the Home for the Friendless. Laws 1909, ch: 69. There is no emergency clause to this act, and it will not become effective until July 1, 1909. The appropriations made by the legislature in 1907 for maintenance of the Home for the Friendless and the payment of its officers terminated April 1, 1909. The legislature in 1909 did not make an appropriation referring in so many words to the Home for the Friendless, but did provide in the appropriation made for the current expenses of the state government for the years ending March 31, 1910, and March 31, 1911, *816for the maintenance of said state public school. Provision is thereby made for employees’ wages, for general repairs, for school supplies and traveling expenses, and for the “care of indigent women now residents of the institution,” board, clothing and care of children placed in private homes, etc. In the bill appropriating money for the payment of the salaries of state officials for the biennium commencing April 1, 1909, may be found items for the payment of salaries for the officers contemplated for said school. Each of said appropriations carried an emergency clause.
The auditor has allowed a claim for wages due employees of the Home for the Friendless for the month of April, 1909, but refuses to draw a warrant therefor on the ground that the legislature did not make any appropriation for the support of said institution, and justifies, his conduct by reference to section 22, art. Ill of the constitution, which states: “No money shall be drawn from the treasury except in pursuance of a specific appropriation made by law, * * * and no money shall be diverted from any appropriation made for any purpose or taken from., any fund whatever, either by joint or separate resolution.” The appropriations considered are specific, each item therein referring to a definite subject. The legislature evidently intended to change the name but continue the institution of the Home for the Friendless. The statute creating the state public school does not refer to adult dependents, but the general appropriation bill does appropriate money for the support of indigent women now resident at that institution. It is incredible that the legislature intended to leave the dependent children and aged women in the Home for the Friendless without means of support for three months, and expected the employees and officers necessary for the transaction of the business of that institution to labor for the state three months without compensation, or, in default of such gratuitous services, that the institution should become a derelict during the second quarter of 1909. The *817appropriations for said school, with the exception of the item for the placing-out agent, whose office is created by eh. 69, laws 1909, are identical as to officials and amounts with the appropriations made by the 1907 legislature for the Home for the Friendless. It certainly was not the intention of the legislature that the superintendent, matron, physician, head teacher, nurse and engineer in the state public school should receive 24 months’ salary for 21 months’ work, and yet such will be the case if respondent’s theory be adopted. The appropriations are for the biennium, and yet, because the change in the name of the institution will not become effective till July 1, respondent reasons that the money appropriated cannot be used in 3 out of 24 months of the biennium. It is clear that the legislature appropriated money to maintain the institution known as the Home for the Friendless, which subsequent to July 1, 1909, will be described as the State Public School for Dependent Children.
The auditor under the circumstances was justified in not acting unless advised by the court that it was his duty to do so. If within ten days of the filing of this opinion respondent signs the warrant' referred to in the application, the writ will not issue and the costs' will be taxed to relator; but, if he fails to do so, a peremptory writ will at the end of said ten days issue as prayed for and relator will recover her costs.
Judgment accordingly.